ITEMID: 001-93144
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: KNAPIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: The applicant, Mr Željko Knapić, is a Croatian national who was born in 1957 and lives in Čakovec. He was represented before the Court by Mr M. Ramušćak, a lawyer practising in Varaždin. The Croatian Government (“the Government”) were represented by their Agent, Mrs Š. Stažnik.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 30 December 2004 the Varaždin State Attorney’s Office (Općinsko državno odvjetništvo Varaždin) indicted the applicant before the Varaždin Municipal Court (Općinski sud u Varaždinu) for threatening behaviour. The applicant chose to defend himself in person and had no legal representation in the proceedings before the trial court. At the first hearing, held on 11 July 2005, the applicant and one witness gave evidence.
At the beginning of a hearing scheduled for 8 September 2005 at 12.30 p.m., the applicant’s wife approached the presiding judge asking on the applicant’s behalf for an adjournment of the hearing. She presented medical evidence showing that on 4 September 2005 the applicant had been injured and could not walk. The judge, however, continued with the hearing at which three witnesses, all of whom were called on behalf of the prosecution, gave evidence. The prosecution also gave their closing arguments and the trial was concluded. The applicant was found guilty as charged and sentenced to three months’ imprisonment.
On 4 October 2005 the applicant, now legally represented, lodged an appeal whereby he argued that the impugned judgment had not been adequately reasoned, that the reasons given by the trial court had been contradictory and that the facts had been wrongly established. The appeal was dismissed and the first-instance judgment upheld by the Varaždin County Court (Županijski sud u Varaždinu) on 2 November 2005.
On 30 December 2005 the applicant lodged a request for an extraordinary review of a final judgment (zahtjev za izvanredno preispitivanje pravomoćne presude). It was dismissed by the Supreme Court (Vrhovni sud Repbulike Hrvatske) on 9 March 2006 on the ground that the applicant had failed to specify any ground for lodging his request under the relevant provisions of the Code of Criminal Procedure. Instead, he had challenged only the findings of the lower courts as to the facts of the case, which was not a ground for a request for extraordinary review of a final judgment.
On 16 October 2006 the applicant asked the Varaždin State Attorney’s Office to lodge a request for the protection of legality with the Supreme Court. This was denied on 11 July 2007.
The relevant part of the Code of Criminal Procedure (Zakon o kaznenom postupku, Official Gazette nos. 110/1997, 27/1998, 58/1999, 112/1999, 58/2002, 143/2002 and 62/2003) provides as follows:
“(1) Where a law has been infringed, the State Attorney of the Republic of Croatia may lodge a request for the protection of legality against final court decisions and against the court proceedings preceding such decisions.
(2) The State Attorney of the Republic of Croatia shall lodge a request for the protection of legality against a court decision adopted in proceedings which violated fundamental human rights and freedoms guaranteed under the Constitution, laws or international law.
...”
Article 419 of the Serbian Criminal Procedure Code (Zakonik o krivičnom postupku, published in Official Gazette nos. 70/01 and 68/02) reads:
“Where a law has been infringed, the competent State Attorney may lodge a request for the protection of legality against final court decisions and against the court proceedings preceding such decisions.”
